DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Michael Vranjes on 12/20/2021.

Please amend claim 11 as follows:
11. A method for promoting post-traumatic tissue repair and generation, comprising administering to a subject an effective amount of a chemically synthesized repair peptide, up to 15 amino acids in length comprising 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method for promoting post-traumatic tissue repair and generation, comprising administering to a subject an effective amount of a chemically synthesized repair peptide, wherein the repair peptide is a linear peptide up to 15 amino acids in length comprising with the sequence of GPANVET (SEQ ID NO: 1), KVKVGPANVKVKV (SEQ ID NO: 2), GPANVEKEKEK (SEQ ID NO: 3), or CGPANVETC (SEQ ID NO: 4) is novel and non-obvious.
The closest prior art is WO 2001/75067. The publication teaches a polypeptide used for ligament and/or nerve tissue growth or regeneration, as well as in wound healing and tissue repair and replacement, and in healing of burns, incisions and ulcers. The publication teaches that the polypeptide is SEQ ID NO: 57245 and contains 225 amino acids which comprises the amino acids GPANVE and is therefore 86% identical to the instant peptide.
The publication does not teach method of promoting post-traumatic tissue repair and generation, comprising administering to a subject an effective amount of the peptide up to 15 amino acids in length with amino acid sequence GPANVET (SEQ ID NO: 1), ), KVKVGPANVKVKV (SEQ ID NO: 2), GPANVEKEKEK (SEQ ID NO: 3), or CGPANVETC (SEQ ID NO: 4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 11 is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654